Citation Nr: 0425964	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-46 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for blindness of the right 
eye, based on additional disability due to hospitalization 
and treatment at a Department of Veterans Affairs (VA) 
medical facility from February to March 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness of the right eye based on 
additional disability due to treatment at a VA hospital from 
February to March 1989.  The veteran perfected a timely 
appeal of this determination to the Board.  

In May 1998, the veteran, accompanied by his former 
representative, offered testimony at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board).

When this matter was previously before the Board in August 
1998 and March 2003, it was remanded for further development 
and adjudication, which has been accomplished.  Because the 
RO has confirmed and continued the denial of the veteran's 
claim, this case has been returned to the Board for further 
appellate consideration.

Finally, the Board observes that in an October 1993 rating 
action, the RO adjudicated the veteran, who is receiving VA 
compensation at the schedular rate of 100 percent schedular 
for his paranoid schizophrenia since July 20, 1989, as 
incompetent for VA purposes; VA appointed P. A. Musante as 
his custodian for VA purposes.  The Board notes that in a 
June 2003 statement, the veteran reported that he was capable 
of taking care of his own affairs, which the Board interprets 
as a claim by the veteran challenging VA's determination that 
he is not competent for the purpose of the receipt of direct 
payment of VA disability compensation benefits.  To date, no 
action has been taken with respect to the veteran's request 
and this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was received in June 1992.  

2.  The veteran does not have right eye blindness as a 
consequence of the treatment rendered during his 
hospitalization by VA in February and March 1989.  


CONCLUSION OF LAW

The veteran does not have additional disability of the right 
eye as the result of VA hospitalization, medical or surgical 
treatment.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.385 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for blindness of the right eye, based 
on additional disability due to hospitalization and treatment 
at a VA medical facility from February to March 1989, and 
that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, by way of the Board's March 2003 remand and the 
RO's August 2003 letter, VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  In light of 
the foregoing, and because VA readjudicated the veteran's 
appeal after a de novo consideration of the record in an 
April 2004 rating decision that was issued to the veteran as 
part of the SSOC dated that same month, see Pelegrini v. 
Principi, 18 Vet. App. at 122-24, the Board finds that VA 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist, the Board notes during 
this appeal, pursuant to the Board's August 1998 remand, in 
November 1998, the RO wrote to Tampa General Hospital, where 
the veteran reported he initially sought treatment for his 
right eye injury on February 17, 1989, prior to seeking 
treatment for this condition from VA.  Further, in a response 
dated in October 1999, that private facility acknowledged 
having previously treated the veteran but indicated that it 
rendered no treatment during the time frame identified by VA; 
in this regard, the Board observes that the claims folder 
contains records of the veteran's subsequent care at that 
facility for other conditions.  

The Board observes that in further compliance with the 
Board's August 1998 remand instructions, the RO obtained the 
complete records of the veteran's inpatient treatment at the 
Tampa, Florida, VA Medical Center during February and March 
1989, which included reports of the two February 1989 
surgeries as well as the doctors, nurses and progress notes 
reflecting the veteran's daily treatment during this 
hospitalization.  VA has also obtained voluminous records of 
his VA treatment dated since that time.

Pursuant to the Board's August 1998 remand, in September 
1999, the veteran was also afforded a formal VA eye 
examination to determine whether it was at least as likely as 
not that additional disability resulted following the 
February to March 1989 hospitalization, and if so, whether it 
was related to the treatment the veteran received during the 
hospitalization.  The examination report shows that the 
physician responded to the Board's inquiries and based those 
assessments on the results of his physical examination of the 
veteran and his complete review of his claims folder.

In addition, the record contains a copy of the transcript of 
the veteran's testimony at the May 1998 Board hearing.  
Moreover, during that hearing, the veteran testified that he 
had received no care for his right eye injury either prior to 
the February to March 1989 VA hospitalization or since that 
time, from either a VA or a private medical facility, 
indicating that there are no outstanding pertinent medical 
records.  

In light of the foregoing, the Board concludes that there is 
no pertinent identified evidence that has not been accounted 
for.  Further the veteran's representative has been given the 
opportunity to submit written argument.  Thus the Board will 
thus proceed with the consideration of this case.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development, and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

In his statements and testimony, the veteran essentially 
contends that due to VA inpatient care of a right eye injury 
that he sustained prior to presenting to VA for treatment in 
February and March 1999, he suffers from right eye blindness.  
In support, he asserts that, during surgery, VA placed 
"chemicals" in his right eye, which caused his blindness.

The March 1989 VA discharge summary reflects that the veteran 
was admitted on February 22, 1989, and was discharged on 
March 1, 1989.  The report notes that he underwent two 
inpatient surgeries and states that the veteran suffered 
blunt trauma to his right eye approximately five days prior 
to presenting at the Tampa, Florida, VA hospital (Tampa VA 
hospital) complaining of decreased vision and pain in his 
right eye.  A physical examination conducted at admission 
revealed that he had an open globe on the right, and a fundus 
examination was impossible due to total hyphema.  

The discharge summary indicates that on the day following the 
initial right eye surgery, the veteran underwent ultrasound 
examination of the posterior pole, which revealed that he had 
retinal detachment and suprachoroidal hemorrhage.  As a 
result, his physicians determined that further surgery was 
required; the latter operation was performed on February 27, 
1989.  During the second surgery, the veteran was found to 
have a badly injured eye with near-total retinal detachment 
as well as suprachoroidal hemorrhage; physicians concluded 
that the prognosis for the eye was very poor.  An extensive 
procedure was nevertheless performed over a period of seven 
hours in an attempt to regain some useful right eye vision.  
The report identifies the procedures that were performed, and 
the examiner indicated that the retina appeared to be 
attached after a gas-fluid exchange and injection of C3F8; 
however, the physician explained that examination of all 
peripheral holes was very difficult due to the haziness of 
the cornea as well as the large corneal laceration.

Following the second surgery, the veteran returned to his 
room, where he complained of suffering from significant right 
eye pain.  The veteran's pain was treated with narcotics as 
well as 80 milligram doses of Prednisone for anti-
inflammatory effect.  The report reflects that on March 1, 
1989, the veteran indicated that he was no longer willing to 
remain in the VA hospital despite having a fever of 101 
degrees Fahrenheit.  The veteran was informed that leaving 
the hospital would prevent him from getting a work-up for the 
fever and therefore he would be placing himself at a risk for 
losing the eye if it were infected, or even death if the 
infection were systemic.  The veteran, however, refused to 
stay, and left after signing a form acknowledging that he was 
leaving against medical advice.  The veteran did not take the 
time to stop and get the topical medication for his eye and 
the physician expressed hope that he would return in the near 
future for further treatment for severe inflammation and 
possible infection of the right eye.  The examiner indicated 
that the veteran as competent for VA purposes and noted that 
a convalescence period of six weeks was necessary.

In June 1992, the veteran filed this claim seeking VA 
compensation benefits under 38 U.S.C.A. § 1151 for right eye 
blindness due to the above VA inpatient care, and in the May 
1995 rating action on appeal, the RO denied this claim on the 
basis that the veteran's right eye blindness resulted from 
pre-hospitalization trauma and that his right eye blindness 
represented a natural consequence or progression of the 
injury and that it was not due to VA treatment.

The veteran appealed, arguing that his right eye blindness 
stemmed from the VA inpatient care; however, in confirming 
and continuing the denial of his 1151 claim, the RO noted the 
findings contained in the March 1989 VA hospital discharge 
summary indicating that the right eye injury occurred prior 
to his admission, that the surgery revealed that he had near 
total retinal detachment, that the prognosis for his right 
eye was poor, that he had left the hospital against medical 
advice and without the topical medication he required, and 
that right eye blindness was a natural consequence or 
progression of his pre-admission right eye injury.

In May 1998, the veteran, accompanied by his former 
representative, testified at a hearing held before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran reported that he sustained the right eye injury on 
February 17, 1989, and was transported via ambulance (Sun 
Star) to Tampa General Hospital, a non-VA facility.  In 
addition, he stated that between the time of the injury and 
the time when he went to the Tampa VA hospital, he 
experienced significant visual problems and could not see out 
of his right eye.  The veteran indicated that he had a great 
deal of right eye pain and had no light perception.  He 
contended, however, that during surgery VA put "chemicals" 
in his right eye, which caused him to have his current right 
eye blindness because it "deteriorated the pupil."  

The veteran further testified that he had had no right eye 
treatment since leaving the Tampa VA hospital in March 1989 
from either VA or private examiners.  He explained that he 
left when he did after looking in the mirror and seeing how 
badly his right eye looked.  The veteran's former 
representative asserted that there was a significant 
difference between the notation in the VA hospitalization 
records that at admission the veteran complained of having 
right eye pain and decreased vision as opposed to blindness, 
implying that the condition worsened due to the VA care 
provided during and as a consequence of the veteran's 
February to March 1989 hospitalization.  Finally, the veteran 
requested that he be afforded a formal VA ophthalmologic 
examination.

In August 1998, the Board remanded this case for further 
development.  In doing so, the Board noted several of the 
findings contained in the March 1989 VA hospital discharge 
summary, but observed that records of the veteran's care by 
paramedics as well as at Tampa General Hospital had not been 
associated with the claims folder.  The Board also pointed 
out that the only records of the VA hospitalization in the 
claims folder were the March 1989 discharge summary and a 
pathology report, and concluded that the complete hospital 
records needed be obtained.  In addition to instructing the 
RO to obtain these outstanding records, the Board directed it 
to afford him a formal VA ophthalmologic examination to 
determine the nature and extent of his right eye disability.  
The Board instructed the examiner to perform all necessary 
tests and to review the veteran's claims folder, and to 
thereafter opine whether it was at least as likely as not 
that additional disability resulted following the February to 
March 1989 hospitalization, and if so, whether it was related 
to the treatment the veteran received during the 
hospitalization.  

In compliance with the Board's August 1998 remand 
instructions, in November 1998, the RO wrote to Tampa General 
Hospital and requested that that facility furnish it with 
records of the veteran's care on or about February 17, 1989.  
Later that month, Tampa General Hospital responded, 
furnishing VA with records of the veteran's treatment in June 
1989; however, none of the treatment related to the veteran's 
right eye injury.  Further, in October 1999, Tampa General 
Hospital reported that a review of their records showed that 
although the veteran received treatment at their facility he 
was not treated there on or about February 17, 1989.

In further compliance with the Board remand instructions, the 
RO obtained copies of the complete February to March 1989 
daily VA hospitalization records, including the doctors', 
nurses' and progress notes.  These records show that the 
veteran had right eye surgery on February 23 and February 27, 
1989.  The first operative report reflects that the veteran 
underwent a closure of corneoscleration of the right eye; the 
pre- and post-operative diagnoses were corneoscleral 
laceration of the right eye.  The latter operative report 
indicates that he had surgery for:  (1) Reinforcement of 
leaking corneoscleral laceration; (2) External drainage of 
suprachoroidal hemorrhages; (3) Lensectomy; (4) Vitrectomy; 
(5) Internal drainage of subretinal fluid with gas-fluid 
exchange; (6) Scleral buckeling; and (7) Pattern cryopexy.  
Further, the entries confirm that a VA physician advised the 
veteran against being discharged from the hospital, and 
contain a copy of his signed acknowledgement that he was 
leaving the Tampa VA hospital against medical advice.

The RO also associated with the claims folder copies of VA 
treatment records dated since that time, including an entry 
dated in late May 1989 that reflects that a social worker 
described the veteran as appearing somewhat disorganized, 
with paranoid ideations about "witchcraft dust in his 
eyes."  The social worker recommended that the veteran go to 
the hospital for his psychiatric medications.  The veteran 
was thereafter hospitalized from June 17 to July 4, 1989, to 
treat several conditions, including his paranoid 
schizophrenia.  This hospitalization report reflects that a 
physical examination was significant for blindness of the 
right eye.  The veteran, however, received no treatment for 
this condition prior to an "irregular discharge"; the 
veteran signed out on buddy privileges and failed to return 
and the hospital thereafter dropped him from its census.

The veteran was also hospitalized from April 8 to May 1, 
1992, for treatment of various conditions unrelated to his 
right eye.  The report indicates that the veteran left the 
Bay Pines, Florida, VA Medical Center in street clothes after 
telling his roommate he was going to catch a bus; security 
was notified and the veteran's discharge was listed as "AWOL 
irregular discharge."  

Pursuant to the Board's August 1998 remand instructions, in 
September 1999 he was afforded a formal VA ophthalmologic 
examination.  The physician reviewed the veteran's claims 
folder and observed that he had no eye infections or injuries 
during service.  He noted that the veteran sustained trauma 
to his right eye on February 17, 1989, when he was hit with a 
clip board, resulting in a laceration.  The veteran presented 
to the Tampa VA hospital shortly thereafter, where his right 
eye was sutured.  The examiner indicated, however, that the 
veteran was convinced that the physicians at that facility 
put chemicals in his eye and that he had lost complete 
confidence in the doctors at that facility so he discharged 
himself against medical advice.  The veteran thereafter 
received no treatment for his right eye, and approximately 
one year after the incident, his right eye began to shrink.  
The physician stated that the veteran sustained no injury to 
his left eye.

The examination revealed that both corrected and uncorrected, 
the veteran had no light perception in his right eye.  His 
right eye was shrunken and the physician described it as 
"completely disorganized," explaining that the anatomical 
features could not be "discerned."  In fact, he 
characterized it as phthisical and diagnosed the veteran as 
having phthisis bulbi, right eye.

The examiner noted the veteran's inpatient care at the Tampa 
VA hospital from February 22, 1989, to March 1, 1989, 
including the two surgeries that were performed.  In this 
regards, he observed that the veteran had repair of a 
corneosclera laceration, and thereafter under went a second 
surgery on February 27, 1989, for reinforcement of a leaking 
corneosclera wound, vitrectomy, lensectomy, cryopexy and 
internal drainage of subretinal fluid, external drainage of 
suprachoroidal hemorrhages and scleral buckling of the right 
eye.  The examiner indicated that the veteran apparently 
suffered a very severe blunt injury to the right eye and that 
initially the wound was repaired prior to the veteran's need 
for a second surgery.

The physician noted that on the day following the first 
surgery the veteran underwent ultrasound examination of the 
posterior pole, which revealed a retinal detachment and 
suprachoroidal hemorrhage, which resulted in him being 
brought back to the emergency room on February 27.  During 
the latter operation, surgeons discovered that the veteran 
had a badly injured eye with near total retinal detachment, 
as well as suprachoroidal hemorrhage.  The physicians 
concluded that his prognosis was very poor but they performed 
reinforcement of the corneoscleral wound that was found to be 
leaking; the veteran also had external drainage of the 
suprachoroidal hemorrhage, a vitrectomy and internal drainage 
of subretinal fluid.  A scleral buckle of the right eye was 
preceded by cryopexy in an attempt to prevent recurrence of 
the retinal detachment after surgery.  The veteran had a gas-
fluid exchange and injection of C3F8 and was returned to his 
ward.  The examiner observed, however, that on March 1, 1989, 
against medical advice, the veteran left the Tampa VA 
hospital.

In response to the Board's remand inquiries, the physician 
stated that it was obvious that the veteran sustained a very 
severe blunt injury to his right eye that resulted in a 
laceration of that eye as well as internal right eye 
injuries, consisting of, among other things, retinal 
detachment, suprachoroidal hemorrhage, and probably, a 
dislocated lens.  The examiner reported that, in his 
professional opinion, no matter what surgery was performed on 
this eye, the veteran's right eye was going to end up as a 
very severely damaged eye due to the trauma, and that an eye 
like that very often results in phthisis bulbi.  For 
clarification, the examiner stated, "In other words, when 
there is a severe injury to the eye as in this case, it is 
common that the eye begins to shrink, and the patient loses 
all vision, and in many cases the eye, or the shrunken eye, 
has to be removed at some point in the future."  The 
examiner added that, in his professional opinion, he did not 
believe that the physicians and surgeons who took care of the 
veteran did anything incorrectly.  Instead, he opined that 
what they did was correct.  He stated that the biggest 
problem was that the injury to the veteran's right eye was 
"so very, very severe," which caused the eye to shrink and 
become phthisis bulbi.

In an April 2000 rating decision, a copy of which was issued 
to the veteran as part of the SSOC dated that month, the RO 
confirmed and continued its denial of the veteran's claim 
based on its consideration of the records received in 
response to the Board's August 1998 remand instructions, and 
highlighted the findings and conclusions contained in the 
September 1999 VA eye examination report.

When this matter was again before the Board in March 2003, it 
was again remanded for further development and adjudication.  
The Board noted that during the course of the appeal the VCAA 
had been enacted, and that to date the veteran had not been 
notified of the Act and its notification provisions; the 
Board also pointed out that neither he nor his representative 
was advised of the evidence that was to be provided by the 
veteran and which part, if any, VA would attempt to obtain on 
his behalf.  The Board thus remanded the matter so that the 
RO could inform him and his representative of the VCAA and 
its impact on his claim.  

As noted above, in August 2003 the RO sent the veteran an 
appropriate VCAA letter, and waited until May 2004 to conduct 
a de novo review of the record; a copy of that rating action 
was issued to him as part of the May 2004 SSOC.

Finally, in written argument, the veteran's representative 
echoed the veteran's contentions and maintained that with the 
resolution of reasonable doubt in his favor, the appeal 
should be granted.  Disabled American Veterans also asserted 
that if any quality-assurance records existed, and it that 
there was any indication that such records existed in this 
case, those records needed to be disclosed, notwithstanding 
the Secretary's instruction that such records are 
confidential.

Analysis

The record shows that the veteran's claim for VA compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was 
received in June 1992.  The Board has carefully reviewed the 
voluminous medical and lay evidence.  Because it is clear 
that the veteran underwent two surgeries while hospitalized 
by VA from February to March 1989 to treat his right eye 
injury and that he currently suffers from right eye 
blindness, this appeal turns on whether the veteran has 
additional disability by reason of the VA surgeries that was 
not merely coincidental to that surgery, the Board will focus 
its discussion on the evidence that relates to this issue.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record shows that the veteran's claim for VA compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was 
received in November 1996.  Prior to 1995, 38 C.F.R. 
§ 3.358(c)(3) excluded from compensation the contemplated or 
foreseeable results of non-negligent medical treatment.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the Court 
invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
Consequently, in March 1995, amended regulations were 
published deleting the fault or accident requirements of 38 
C.F.R. § 3.358(c)(3), in order to conform to the controlling 
regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In a precedent opinion dated 
on December 31, 1997, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 
38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 (1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

Neither Gardner nor the revised regulation changed the 
statutory requirement that there be additional disability or 
death as a result of VA treatment.  Thus, VA must determine 
whether additional disability or death actually resulted from 
VA treatment or examination and was not merely coincidental 
with it.  38 C.F.R. § 3.358(b), (c).  As such, this case 
turns on whether the veteran suffered additional right eye 
disability, i.e., right eye blindness, due to the treatment 
he received from VA during the February to March 1989 VA 
hospitalization.

Finally, the Board reiterates that although 38 U.S.C.A. § 
1151 was later amended to restore the requirement that VA be 
at fault or that an accident occur in order for compensation 
benefits to be payable, the amended statute became effective 
on October 1, 1997, and does not apply to claims filed prior 
to that date.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 (1997).  
Accordingly, the law in effect prior to October 1, 1997, is 
applicable in this case.  

Here, in his statements and during the May 1998 Board 
hearing, the veteran testified that he sustained right eye 
trauma several days prior to presenting for treatment at the 
Tampa VA hospital.  The Board notes that this is consistent 
with the contemporaneous medical evidence indicating that the 
right eye injury occurred several days prior to his February 
22, 1989, admission to the Tampa VA hospital.  Moreover, the 
hospitalization report shows that, at admission, he 
complained of decreased right eye vision and pain.  Further, 
during the May 1998 Board hearing, the veteran sworn 
testimony reflects that he was unable to see out of his right 
eye, and that he did even have light perception.  The Board 
points out that it is also unquestioned that the veteran 
received treatment, including two eye surgeries, while an 
inpatient at that VA medical facility.  Thus, the pertinent 
inquiry concerns whether the veteran sustained additional 
disability due to his VA inpatient care.

To address this issue, in August 1998, the Board remanded 
this matter to the RO to associate all outstanding records 
and to have his claims folder reviewed by a VA physician, who 
in September 1999 also performed a comprehensive physical 
examination.  The physician reviewed the veteran's claims 
folder and observed that the veteran sustained trauma to his 
right eye on February 17, 1989, when he was hit with a clip 
board, resulting in a laceration.  He also noted the 
veteran's inpatient care at the Tampa VA hospital from 
February 22 to March 1, 1989, included undergoing two 
surgeries.  He observed that the veteran had repair of a 
corneosclera laceration, and thereafter under went a second 
surgery on February 27, 1989, for reinforcement of a leaking 
corneosclera wound, vitrectomy, lensectomy, cryopexy and 
internal drainage of subretinal fluid, external drainage of 
suprachoroidal hemorrhages and scleral buckling of the right 
eye.  The physician noted that on the day following the first 
surgery the veteran underwent ultrasound examination of the 
posterior pole, which revealed a retinal detachment and 
suprachoroidal hemorrhage, which resulted in him being 
brought back to the emergency room on February 27.  During 
the latter operation, examiners discovered that the veteran 
had a badly injured eye with near total retinal detachment as 
well as suprachoroidal hemorrhage.  

The physician stated that it was obvious that prior to his 
admission to the Tampa VA hospital the veteran had sustained 
a very severe blunt injury to his right eye that resulted in 
a laceration of that eye as well as internal right eye 
injuries, consisting of, among other things, retinal 
detachment, suprachoroidal hemorrhage, and probably, a 
dislocated lens.  The examiner reported that, in his 
professional opinion, no matter what surgery was performed on 
this eye, the veteran's right eye was going to end up as a 
very severely damaged eye due to the trauma, and that an eye 
like that very often results in phthisis bulbi.  For 
clarification and emphasis, the physician explained that when 
there is a severe injury to the eye as there was in this 
case, it is common that the eye begins to shrink, and the 
patient loses all vision.  Moreover, he stated that in many 
cases the eye, or the shrunken eye, has to be removed.  The 
examiner commented that, in his professional opinion, the 
physicians and surgeons who took care of the veteran during 
the February to March 1989 hospitalization did anything 
incorrectly.  Instead, he affirmatively opined that what they 
did was correct.  In fact, the examiner stated that the 
biggest problem was that the pre-hospitalization right eye 
injury was "so very, very severe," which caused the eye to 
shrink and become phthisis bulbi.

Thus, in this case, the surgeries performed in February 1989 
to treat the veteran's right eye injury is the alleged 
injury.  The disability claimed to have resulted from the 
alleged injury is the veteran's right eye blindness, 
suggesting rather than ameliorate his condition, VA caused or 
made it worse.  The Board reiterates, however, that in his 
sworn testimony, the veteran acknowledged that prior to 
presenting at VA in February 1989, he was in significant pain 
and had no light perception in his right eye.  Thus, in light 
of the findings and conclusion of September 1999 examiner as 
reflected in that physician's report, the Board finds that it 
is obvious that had VA not treated him, the would have right 
eye blindness.  As such, the Board finds that given the 
medical evidence, even if the veteran had not discharged 
himself against the advice of his physicians, he would suffer 
from right eye blindness because of the severity of the pre-
hospitalization trauma to his right eye.

The governing regulation requires that his condition before 
treatment be compared to his condition following treatment in 
order to determine if there is additional disability.  As the 
September 1999 VA examiner explained, the veteran's blindness 
was a natural consequence of the severe trauma he sustained 
to his right eye prior to his admission to the Tampa VA 
hospital, and that the care provided to the veteran while he 
was treated there was proper.  Thus, contrary to the 
veteran's argument, not only is there no evidence that his 
condition deteriorated during the February to March 1999 VA 
hospitalization, but the evidence affirmatively indicates 
that the condition was not made worse by any VA treatment 
administered during that time.

In light of the foregoing, the Board must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran has any additional right eye 
disability, including blindness, due to the veteran's VA 
treatment while hospitalized from February to March 1989.  
Although the Board does not question the sincerity of the 
veteran's conviction to the contrary, the Board notes that, 
as a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); cf. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology since that is beyond the competence of a lay person 
and is not capable of lay observation, and given that the 
only competent medical evidence is against the claim, the 
Board finds that the preponderance of the evidence is against 
a showing that the veteran has any additional right eye 
disability, to specifically include right eye blindness, due 
to VA treatment.  As such, because there is no basis upon 
which to grant the veteran's claim, the appeal must be 
denied.

Finally, there is no indication that any records are 
outstanding.  In this regard, the Board points out that 
notwithstanding the argument in the August 2004 Informal 
Hearing Presentation (Informal), Disabled American Veterans 
has not suggested that, in this case, any pertinent records 
have not been obtained and considered by VA.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness due to VA medical 
treatment in February and March 1989 is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



